DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a support unit” in claim 1;
“a transfer unit” in claims 11-12;
“an index module” in claim 13; and
“a process module” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11,
	Lines 3-4 recite “a supercritical chamber configured to treat the substrate by supplying a supercritical fluid to the substrate” which renders the claim indefinite because it is unclear what additional unclaimed structure is necessary to supply said supercritical fluid; as currently worded, claim 11 only positively recites a chamber.  The scope of the claim is unascertainable and therefore rendered indefinite.
Regarding claim 12,
	Lines 3-4 recite “a liquid treatment chamber configured to treat the substrate by dispensing an organic solvent onto the substrate” which renders the claim indefinite because it is unclear what additional unclaimed structure is necessary to dispense said organic solvent; as currently worded, claim 12 only positively recites a chamber.  The scope of the claim is unascertainable and therefore rendered indefinite.
Regarding claim 13,
	Lines 5-6 recite “a process module connected with the index module and configured to treat the substrate” which renders the claim indefinite because it is unclear how the substrate is treated and what additional unclaimed structure is necessary for said treatment; as currently worded, claim 12 only positively recites a chamber.  The scope of the “process module” is unascertainable and therefore claim 13 is rendered indefinite.
Regarding claim 15,
Line 5 recites limitation “the side panel”.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 16,
	Lines 1-2 recite “wherein light sources configured to irradiate the light have a bar shape” which renders the claim indefinite.  Line 2 recites “the light” which lacks proper antecedent basis in the claim because claim 1 establishes a “first light” and “second light”.  Moreover, it is unclear if said “light sources” refer to the first light source and second light source established in independent claim 1.  This can be corrected, for example, by an amendment instead reciting “wherein the first and second light sources configured to irradiate the first and second light have a bar shape, and wherein the first and second light sources are alternately disposed over the support unit”.
Regarding claim 17,
	Lines 1-2 recite “wherein light sources configured to irradiate the light have a block shape” which renders the claim indefinite.  Line 2 recites “the light” which lacks proper antecedent basis in the claim because claim 1 establishes a “first light” and “second light”.  Moreover, it is unclear if said “light sources” refer to the first light source and second light source established in independent claim 1.  This can be corrected, for example, by an amendment instead reciting “wherein the first and second light sources configured to irradiate the first and second light have a block shape, and wherein the first and second light sources are arranged in a lateral direction and/or a longitudinal direction”.
Regarding claim 19,
	Lines 3-4 recite “a buffer chamber configured to cool down the substrate” which renders the claim indefinite because it is unclear what additional unclaimed structure is necessary to cool down the substrate; as currently worded, claim 19 only positively recites a chamber.  The scope of the claim is unascertainable and therefore rendered indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 fails to further limit the subject matter of claim 3 from which it depends and is therefore in improper dependent form.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2012/0067864 to Kusuda et al. (hereafter “Kusuda”).
Regarding claim 1,
Kusuda discloses an apparatus for treating a substrate, the apparatus comprising: 
a light treatment chamber (6) having an interior space [Fig. 1; ¶0059]; 
a support unit (7) configured to support the substrate in the interior space [Fig. 1-4; ¶0068]; and 
an irradiation unit configured to irradiate light to the substrate in the interior space to remove organic matter remaining on the substrate, 
wherein the irradiation unit includes: 
a first light source (41) configured to irradiate first light to the substrate [Fig. 1, 9, 13, 15; ¶0088]; and 
a second light source (HL) configured to irradiate, to the substrate, second light having a different wavelength range from the first light [Fig. 1; ¶0059, ¶0006].  
	Regarding claim 2,
	Kusuda discloses the apparatus of claim 1, wherein the irradiation unit further includes a third light source (FL) configured to irradiate, to the substrate, third light having a different wavelength range from the first light and the second light [Fig. 1; ¶0059, ¶0006]. 
	Regarding claims 3 and 5,
	Kusuda discloses the apparatus of claim 2, wherein the first light source (41) is a flash lamp, 
wherein the second light source (HL) is an infrared lamp, and 
wherein the third light source (FL) is an ultraviolet lamp [¶0006, ¶0080, ¶0084].  
Regarding claim 4,
Kusuda discloses the apparatus of claim 1, wherein the first light source (41) is one of a flash lamp, an infrared lamp, and an ultraviolet lamp, and 
wherein the second light source (HL) is another one of the flash lamp, the infrared lamp, and the ultraviolet lamp [Fig. 1; ¶0059, ¶0084, ¶0088].  
Regarding claim 8,
Kusuda discloses the apparatus of claim 1, wherein the irradiation unit further includes a reflector (52) configured to reflect the light irradiated by the irradiation unit toward a surface of the substrate supported on the support unit [Fig. 1; ¶0083].  

Claims 1 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2009/0065027 to Kawamura et al. (hereafter “Kawamura”).
Regarding claim 1,
Kawamura discloses an apparatus for treating a substrate, the apparatus comprising: 
a light treatment chamber (200) having an interior space [Fig. 1; ¶0120]; 
a support unit (204) configured to support the substrate in the interior space [Fig. 1, 5-6; ¶0120]; and 
an irradiation unit configured to irradiate light to the substrate in the interior space to remove organic matter remaining on the substrate, 
wherein the irradiation unit includes: 
a first light source (222) configured to irradiate first light to the substrate [Fig. 6; ¶0134]; and 
a second light source (212) configured to irradiate, to the substrate, second light having a different wavelength range from the first light [Fig. 6; ¶0124].  
Regarding claim 11,
Kawamura discloses the apparatus of claim 1, wherein the apparatus further comprises: 
a supercritical chamber (140A-F) capable of treating the substrate by supplying a supercritical fluid to the substrate [Fig. 1; ¶0097]; 
a transfer unit (170, 180) configured to transfer the substrate between the supercritical chamber (140A-F) and the light treatment chamber (200) [Fig. 1; ¶0095, ¶0103]; and 
a controller (300), wherein the controller controls the supercritical chamber, the transfer unit, and the light treatment chamber [Fig. 1; ¶0098, ¶0105].
Regarding the recitation “a controller, wherein the controller controls the supercritical chamber, the transfer unit, and the light treatment chamber such that the substrate is treated in the supercritical chamber and the substrate treated in the supercritical chamber is transferred to the light treatment chamber”, this recitation is a statement of intended use which does not patentably distinguish over the cited prior art since Kawamura meets all the structural elements of the claim and is capable of performing said intended use if so desired.  It is noted that neither the manner of operating the disclosed controller nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, see, e.g., In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997), in order to satisfy the functional limitations in an apparatus claim.  On this basis, said recited steps of intended use must be “configured” or “programmed” to be performed by the controller, or “stored in memory”.
Regarding claim 12,
Kawamura discloses the apparatus of claim 1, wherein the apparatus further comprises: 
a liquid treatment chamber (140A-F) capable of treating the substrate by dispensing an organic solvent onto the substrate [Fig. 1; ¶0097]; 
a transfer unit (170, 180) configured to transfer the substrate between the liquid treatment chamber (140A-F) and the light treatment chamber (200) [Fig. 1; ¶0095, ¶0103]; and 
a controller (300), wherein the controller controls the liquid treatment chamber, the transfer unit, and the light treatment chamber [Fig. 1; ¶0098, ¶0105].
Regarding the recitation “a controller, wherein the controller controls the liquid treatment chamber, the transfer unit, and the light treatment chamber such that the substrate is treated in the liquid treatment chamber and the substrate treated in the liquid treatment chamber is transferred to the light treatment chamber”, this recitation is a statement of intended use which does not patentably distinguish over the cited prior art since Kawamura meets all the structural elements of the claim and is capable of performing said intended use if so desired.  It is noted that neither the manner of operating the disclosed controller nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, see, e.g., In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997), in order to satisfy the functional limitations in an apparatus claim.  On this basis, said recited steps of intended use must be “configured” or “programmed” to be performed by the controller, or “stored in memory”.
Regarding claim 13,
Kawamura discloses the apparatus of claim 1, wherein the apparatus further comprises: 
an index module (130) having a load port on which a carrier having the substrate received therein is mounted [Fig. 1; ¶0091]; and 
a process module (110) connected with the index module and configured to treat the substrate, and wherein the light treatment chamber (200) is provided at the index module [Fig. 1; ¶0091, ¶0093].  
Regarding claim 14,
Kawamura discloses the apparatus of claim 13, wherein the light treatment chamber (200) is installed on the load port [Fig. 1; ¶0093].  

Claims 1, 4, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 5,580,421 to Hiatt et al. (hereafter “Hiatt”).
Regarding claim 1,
Hiatt discloses an apparatus for treating a substrate, the apparatus comprising: 
a light treatment chamber (10) having an interior space [Fig. 1; col. 5, lines 37-51]; 
a support unit (40) configured to support the substrate (23) in the interior space [Fig. 3a-b; col. 7, lines 32-53]; and 
an irradiation unit configured to irradiate light to the substrate in the interior space to remove organic matter remaining on the substrate, 
wherein the irradiation unit includes: 
a first light source (14) configured to irradiate first light to the substrate; and 
a second light source (16) configured to irradiate, to the substrate, second light having a different wavelength range from the first light [Fig. 1; col. 5, lines 41-45].  
Regarding claim 4,
Hiatt discloses the apparatus of claim 1, wherein the first light source (14) is an ultraviolet lamp, and 
wherein the second light source (16) is an infrared lamp [Fig. 1; col. 5, lines 41-45.
Regarding claim 6,
Hiatt discloses the apparatus of claim 1, wherein the support unit includes: 
a support plate (40) configured to support the substrate; and 
a lifting actuator (“mechanism”, not shown) configured to raise or lower the support plate [Fig. 3a-b; col. 7, lines 30-53].  
Regarding claim 7,
Hiatt discloses the apparatus of claim 1, wherein the support unit includes: 
a support plate (40) configured to support the substrate; and 
a rotary actuator (60) configured to rotate the support plate [Fig. 9; col. 10, line 60 – col. 11, line 3].  

Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub. 2019/0304821 to Pierreux et al. (hereafter “Pierreux”).
Regarding claim 1,
Pierreux discloses an apparatus for treating a substrate, the apparatus comprising: 
a light treatment chamber (6, 7) having an interior space [Fig. 3a-b; ¶0027]; 
a support unit (47) configured to support the substrate in the interior space [Fig. 3a-b; ¶0040]; and 
an irradiation unit (51) configured to irradiate light to the substrate in the interior space to remove organic matter remaining on the substrate, 
wherein the irradiation unit includes: 
a first light source (53) configured to irradiate first light to the substrate; and 
a second light source (55) configured to irradiate, to the substrate, second light having a different wavelength range from the first light [Fig. 3c; ¶0046].  
Regarding claim 17,
Pierreux discloses the apparatus of claim 1, wherein light sources (53, 55) configured to irradiate the light have a block shape, and wherein the light sources are arranged in a lateral direction and/or a longitudinal direction [Fig. 3c; ¶0046].  

Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2002/0150395 to Shimizu et al. (hereafter “Shimizu”).
Regarding claim 1,
Shimizu discloses an apparatus for treating a substrate, the apparatus comprising: 
a light treatment chamber (110) having an interior space [Fig. 2; ¶0094]; 
a support unit (150) configured to support the substrate in the interior space [Fig. 2; ¶0094]; and 
an irradiation unit (140) configured to irradiate light to the substrate in the interior space to remove organic matter remaining on the substrate [Fig. 2; ¶0112], 
wherein the irradiation unit includes: 
a first light source (130a) configured to irradiate first light to the substrate; and 
a second light source (130b) configured to irradiate, to the substrate, second light having a different wavelength range from the first light [Fig. 6; ¶0113].  
Regarding claim 9,
Shimizu discloses the apparatus of claim 1, wherein the irradiation unit further includes a first cooling line (125) through which a cooling fluid circulates to lower the temperature of a light source included in the irradiation unit [Fig. 4-5; ¶0108].  
Regarding claim 10,
Shimizu discloses the apparatus of claim 9, wherein the light treatment chamber includes a second cooling line (116) connected with the first cooling line, wherein the cooling fluid circulates through the second cooling line [Fig. 2; ¶0095, ¶0108].  

Claims 1-2 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2015/0136186 to Brown (hereafter “Brown”).
Regarding claim 1,
Brown discloses an apparatus for treating a substrate, the apparatus comprising: 
a light treatment chamber (210) having an interior space [Fig. 4-6; ¶0029]; 
a support unit (261) configured to support the substrate in the interior space [Fig. 4-6; ¶0029]; and 
an irradiation unit configured to irradiate light to the substrate in the interior space to remove organic matter remaining on the substrate, 
wherein the irradiation unit includes: 
a first light source (251) configured to irradiate first light to the substrate; and 
a second light source (252) configured to irradiate, to the substrate, second light having a different wavelength range from the first light [Fig. 4-6; ¶0038].  
Regarding claim 2,
Brown discloses the apparatus of claim 1, wherein the irradiation unit further includes a third light source (253) configured to irradiate, to the substrate, third light having a different wavelength range from the first light and the second light [Fig. 6; ¶0038].  
Regarding claim 16,
Brown discloses the apparatus of claim 1, wherein light sources (251-253) configured to irradiate the light have a bar shape, and wherein the light sources are alternately disposed over the support unit [Fig. 6; ¶0038].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura.
Regarding claim 15,
Kawamura discloses the apparatus of claim 13, wherein the index module (130) includes a front panel on which the load port is installed, a rear panel disposed to be opposite to the front panel, and side panels configured to connect the front panel and the rear panel when viewed from above.  Kawamura does not teach that the light treatment chamber is installed on one of the side panels; rather, Kawamura teaches that the orienter (136) is installed on one of the side panels and the light treatment chamber (200) is installed on the front panel [Fig. 1; ¶0093-¶0094].  However it would have been obvious to one having ordinary skill in the art at the time of filing to switch the positions of the light treatment chamber and orienter, such that the light treatment chamber is installed on one of the side panels, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  See MPEP 2144.04 (VI)(A).  All of the claimed elements were known in the prior art and one skilled in the art could have made the modification by known methods with no change in function, and the modification would have yielded predictable results to one of ordinary skill in the art at the time of filing.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pierreux.
Regarding claim 18,
Pierreux discloses the apparatus of claim 17, wherein the irradiation unit further includes a plate (51) disposed over the support unit (47), 
wherein the light sources having the block shape are provided on the plate, and wherein when viewed from above, the light sources are alternately mounted on the plate such that adjacent light sources differ from one another [Fig. 3a-c; ¶0041, ¶0046].
Pierreux teaches that the first and second light sources (53, 55) are light emitting diodes (LEDs), but does not explicitly teach that said light sources are detachable from the plate.  However it is common knowledge in the art for such LEDs to be detachable so as to facilitate replacement/repair; official notice is given for this feature.  Additionally, it would have been obvious to one having ordinary skill in the art at the time of filing to have the light sources be detachable from the plate, since it has been held that making an element removable for any desirable reason involves only routine skill in the art [see MPEP 2144.04(V)(C)].
Regarding claim 19,
Pierreux discloses the apparatus of claim 18, wherein the apparatus further comprises: 
a buffer chamber (23) capable of cooling down the substrate which is transferred into the buffer chamber after removal of organic matter in the light treatment chamber [Fig. 2; ¶0026, ¶0032].

Claims 1, 17-19, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2020/0388484 to Cho et al. (hereafter “Cho”) in view of US Pub. 2014/0238970 to Johnson et al. (hereafter “Johnson”).
Regarding claim 1,
	Cho discloses an apparatus for treating a substrate, the apparatus comprising: 
a light treatment chamber (130) having an interior space [Fig. 1B; ¶0019]; 
a support unit (134) configured to support the substrate in the interior space [Fig. 1B; ¶0028]; and 
an irradiation unit (110) configured to irradiate light to the substrate in the interior space to remove organic matter remaining on the substrate [Fig. 1B; ¶0019].
Cho teaches that the irradiation unit (110) may include a plurality of light sources (lamps 114) capable of emitting light having a wavelength corresponding to UV, EUV, or IR light [¶0020-¶0021], but does not explicitly teach a second light source having a different wavelength from the first light source.  However it is old and well known in the art for an irradiation unit to include multiple light sources configured to emit light having different wavelengths.  For example, Johnson similarly discloses an apparatus for treating a substrate comprising an irradiation unit (138) configured to irradiate a substrate (101) in a light treatment chamber (110), wherein the irradiation unit (138) includes a plurality of light sources (LEDs 206) configured to respectively emit light with different wavelengths (lambda 1, 2, 3, 4) in the range of UV, VIS, and NIR [Fig. 1, 2A-C; ¶0026, ¶0033-¶0034].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the device of Cho such that the irradiation unit has an array of light sources respectively emitting light having different wavelengths, in the configuration taught by Johnson, in order to predictably irradiate the substrate to achieve thermal processing [Johnson: ¶0033].
	Regarding claim 17,
	Cho in view of Johnson discloses the apparatus of claim 1, wherein Johnson discloses that light sources (206) configured to irradiate the light have a block shape, and wherein the light sources are arranged in a lateral direction and/or a longitudinal direction [Fig. 2B-C; ¶0031-¶0034].  
	Regarding claim 18,
	Cho in view of Johnson discloses the apparatus of claim 17, wherein Johnson discloses that the irradiation unit further includes a plate (138) disposed over the support unit [Fig. 1, 2A; ¶0023], 
wherein the light sources (206) having the block shape are provided on the plate so as to be detachable, and wherein when viewed from above, the light sources are alternately mounted on the plate such that adjacent light sources differ from one another [Fig. 2A-C; ¶0032-¶0034].
	Regarding claim 19,
	Cho in view of Johnson discloses the apparatus of claim 18, wherein Cho further teaches that the apparatus further comprises: 
a buffer chamber (150) configured to cool down the substrate which is transferred into the buffer chamber after removal of organic matter in the light treatment chamber [Fig. 1B, 2A-E; ¶0036].
	Regarding claim 29,
	Cho in view of Johnson discloses the apparatus of claim 18, wherein Cho discloses that the buffer chamber (150) is provided under the light treatment chamber (130) [Fig. 1B], and the buffer chamber includes:  
a plurality of slots (154) for temporarily storing the substrate; and 
a cooling line (156) configured to lower the temperatures of the substrate [Fig. 1B, 2A-E; ¶0036-¶0039].   

Conclusion
See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711